Isaac F. Jones by his will authorized the executrix thereof, with the consent of her mother, to sell his real estate. Jones died in 1870, the mother of the executrix died in 1875, without having given her consent to a sale, and in 1896 the executrix attempted to exercise the power. The Appellate Division correctly decided that, at the time of the death of the mother, it was the law of this state that her death operated to terminate the power of sale. (Barber v. Cary, 11 N.Y. 397.)
The contention of the appellant that section 154 of the Real Property Law (L. 1896, ch. 547) establishes that it is now the law that, notwithstanding the death of the mother, the power of sale survived and was properly executed, is not well taken in this case, as the statute was not passed until long after her death, and there is nothing in its provisions suggesting that it was intended to have a retroactive affect.
The judgment should be affirmed, with costs.
All concur.
Judgment affirmed. *Page 402